The opinion of the court was filed
Per Curiam.
The judgment under which this contention arises was not recovered on an ordinary debt. It was for a tax levied against the plaintiff in error which he had neglected or refused to pay. As it was confessedly unpaid, his liability therefor had never been discharged, lie is in no position to claim that his property shall not be liable to seizure on execution for its collection in like manner as if taken on a warrant of the collector. Although the maimer of proceeding to collect the tax is changed, yet it is nevertheless a tax, and against the collection thereof the $300 exemption law cannot be successfully invoked.
Judgment affirmed.